Title: To Thomas Jefferson from Hugh Chisholm, 4 November 1808
From: Chisholm, Hugh
To: Jefferson, Thomas


                  
                  february 9th began at Monticello Ended July 6th quit at Poplar forrest—7th oct. my self from the 9th february to the 7th oct 7 mounths & 24 days
                  Brother from the 10th march to the 4th Nov. 7 mounths & 20 days at 20 dollars Per mounth Each—
                  too Boys from february 9th to octr 2d. 201 days at 4/6 per. days
                  16 gallons of whiskey at Poplar forrest at 3/6 per. gallon
               